Citation Nr: 1455142	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for lung cancer, to include mesothelioma, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a right ear disability, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1951 to December 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

The issues on appeal were previously before the Board in October 2012, April 2013 and November 2013 when they were remanded for additional evidentiary development.  

The Veteran and his spouse testified before the undersigned at a September 2012 video conference hearing.  A copy of the transcript has been associated with the record.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  






FINDINGS OF FACT

1.  The had no in-country service in the Republic of Vietnam, and he was not exposed to herbicides, including Agent Orange, during service.

2.  Neither prostate cancer, lung cancer, mesothelioma nor right ear disability was present until more than one year following the Veteran's discharge from service, and none of the disorders is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for prostate cancer, claimed as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a grant of service connection for lung cancer, to include mesothelioma, claimed as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for a grant of service connection for a right ear disability, claimed as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided with adequate notice via correspondence sent in April 2005, prior to the initial adjudication of the claims.  

The record reflects that the Veteran's service treatment records have been obtained.  In addition all indicated development to verify the Veteran's alleged service in Vietnam and his alleged exposure to herbicides has been accomplished.  The Veteran has not alleged that any of the claimed disabilities was present in service or within one year after the Veteran's discharge from service.  In addition, he has not alleged that service connection is warranted for any of the disabilities on a basis other than his exposure to herbicides.  Therefore, the Board has determined that the evidence currently of record is sufficient to decide the claims, and no further development is required to comply with VA's duty to assist the Veteran.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2013).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases, including prostate cancer and respiratory cancers, shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In July 2005, the Veteran submitted his original application for compensation for the disabilities on appeal.  He indicated on the application that he served in Vietnam but did not provide the actual dates he allegedly served in Vietnam.  He also indicated on the form that he was exposed to Agent Orange or other herbicides while in Vietnam.  

Initially, the Board notes there is no contention on the Veteran's part or evidence suggesting that any of the disabilities at issue were present within one year of the Veteran's discharge from service or that service connection is warranted for any of the disabilities on a basis other than herbicide exposure.

With regard to his exposure to herbicides, in July 2006, the Veteran wrote that he served three tours in Vietnam.  During one of the tours of duty, he served on a mine sweeping team that went in to the rivers and swept for mines before any of the larger ships moved in.  

In August 2009, the Veteran wrote that he was stationed on board a destroyer that was no more than one mile away from the coast of Vietnam.  He also wrote that he was stationed on a mine sweeper which was used to sweep the channels for mines before the destroyers could proceed.  

In July 2010, the Veteran claimed that he served in the brown water navy in the waters of Vietnam while serving on a mine sweeper.  

The Veteran testified before the undersigned in September 2012.  His representative reported the Veteran was stationed on the U.S.S. Turner Joy from May 1968 to January 1969.  It was reported the Veteran participated in Operation Sea Dragon which occurred near the coastal waters of Vietnam to include the inland waterways.  During one operation, a destroyer the Turner Joy was with was reportedly struck by enemy fire.  The Veteran was a Gunner's Mate stationed on the deck at the fantail.  During another incident, the Turner Joy was in a channel and shot at from both sides.  The Veteran estimated that he was no more than 100 yards from the shore.  The Veteran also worked on a minesweeper which went into the inland waters of Vietnam.  The Veteran opined that his tumor behind the ear was due to herbicide exposure.  

The service personnel records show the Veteran was stationed on the U.S.S. Lucid from September 1962 to November 1966 and with the U.S.S. Gallant from November 1966 to February 1967.  Both of these ships were minesweeping ships.  The Veteran was also stationed aboard the U.S.S. Turner Joy from January 1968 to October 1969.  The Turner Joy is a destroyer.  The Veteran's service personnel records reveal he received the Vietnam Service Medal with bronze star and the Republic of Vietnam Campaign Medal.  

In July 2013, the Joint Service Records Research Center (JSRRC) provided a negative response when asked to verify if the U.S.S. Turner Joy or the U.S.S. Lucid was ever exposed to herbicides based on service in Vietnam.  Deck logs were obtained and these also do not document service in the inland waterways of Vietnam.  

In January 2014, the JSRRC verified that the U.S.S. Gallant did not start its deployment to the Western Pacific Command (Vietnam) until May 1967 which was after the Veteran left the ship.  

The Veteran's claim centers on his arguments that he was exposed herbicides, including Agent Orange, while serving in Vietnam aboard different ships.  He does not claim that he actually set foot in Vietnam.  He is essentially claiming that the ships he served on operated on the brown waters of Vietnam.  Significantly, the probative evidence of record demonstrates that none of the ships the Veteran has mentioned ever plied the brown waters of Vietnam nor did any of their movements ever meet the criteria for presuming the Veteran was exposed to herbicides while serving on the vessels.  

Excerpts from Dictionary of American Naval Fighting ships for all three vessels are of record.  These excerpts do not document that the Veteran set foot in Vietnam nor do the records document that any of the ships served in the inland waterways (brown water navy).  

The JSRRC has been unable to verify that any of the pertinent ships were exposed to herbicides.  

The Board notes that, as published in the Federal Register December 26, 2012, VA issued a notice that presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans is not supported by the currently available evidence to include a May 20, 2011, Institute of Medicine (IOM) of the National Academy of Sciences report titled, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with veterans, ship deck logs, and other government documents, and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  See 77 Federal Register 76170-76171, December 26, 2012). 

Serving on a vessel which is near Vietnam, in and of itself, does not constitute service on the inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e).

Significantly, VA has also promulgated a listing of the Navy ships associated with service in Vietnam with presumed exposure to herbicide agents.  This list was included as part of a December 2008 C&P Bulletin, as well as updated C&P Bulletins promulgated in January 2010, May 2011, November 2012, and an updated list from July 2013.  In pertinent part, these lists identify ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.

A thorough review of all these Bulletins does not reflect the U.S.S. Lucid, the U.S.S. Gallant or the U.S.S. Turner Joy was included in the list of "brown water" ships during the times the Veteran was assigned to them, nor is there any indication that any of these vessels docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  

A review of the pertinent Deck Logs for the vessels in question also fails to document that the ships ever served on the inland waterways of Vietnam.  The Board reiterates that the Veteran has not alleged that he actually set foot in Vietnam, only that certain ships served close to the shore or on the inland waterways.  

The evidence of record which indicates that the Veteran served on a navy ship which was presumably exposed to herbicides as defined by VA regulations is limited to the Veteran's own allegations.  In this instance, the Board finds that greater probative weight is to be accorded the contemporary ship records than the Veteran's current statements based on his recollection of events occurring decades ago.  Not only may the Veteran's memory have dimmed with time, but self-interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  

Accordingly, the Board must conclude that the Veteran's exposure to herbicides in service may not be presumed, and the preponderance of the evidence establishes that he was not exposed to herbicides in service.  Therefore, the Veteran's claims must fail.


ORDER

Entitlement to service connection for prostate cancer, claimed as due to Agent Orange exposure, is denied.

Entitlement to service connection for lung cancer, to include mesothelioma, claimed as due to Agent Orange exposure, is denied.

Entitlement to service connection for a right ear disability, claimed as due to Agent Orange exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


